EXHIBIT CALPINE CORPORATION AMENDED AND RESTATED CHIEF EXECUTIVE OFFICER EMERGENCE RESTRICTED STOCK AGREEMENT (Pursuant to the 2008 Equity Incentive Plan) RECITALS WHEREAS, on February 6, 2008 (the "Grant Date"), Calpine Corporation, a Delaware Corporation (the "Company") granted (the "Grant") to Robert P. May (the "Employee") 547,600 shares (the "Shares") of common stock, $0.001 par value of the Company ("Common Stock") which are subject to certain restrictions on transferability ("Restrictions") as set forth in the Chief Executive Officer Emergence Restricted Stock Agreement ("Restricted Stock Agreement") issued under the Corporation's 2008 Equity Incentive Plan ("Plan"); and WHEREAS, the Restricted Stock Agreement provides that the Restrictions on the Shares will lapse so long as the Employee remains continuously employed by the Company for eighteen months from the Grant Date for 50% of the Shares and thirty-six months from the Grant Date for the remaining 50% of the Shares. WHEREAS, it is the desire of the Company and the Employee to amend and restate the Restricted Stock Agreement to provide that (i) Employee agrees to relinquish his right to 474,600 of the number of Shares so that the Grant hereafter is 73,000 shares of Common Stock ("Amended Shares"), (ii) the Amended Shares shall no longer be subject to the requirement that Grantee be continuously employed for eighteen and/or thirty-six months, and (iii)the Grant will terminate upon the occurrence of certain events described hereunder. NOW, THEREFORE, for and in consideration of these premises it is agreed as follows: 1.Release.Employee on Employee's own behalf and on behalf of Employee's related persons, KNOWINGLY AND VOLUNTARILY RELEASES, ACQUITS AND FOREVER DISCHARGES the Company from any and all claims, obligations or liabilities related to Employee's right to 474,600 of the number of the Shares granted under the Restricted Stock
